Citation Nr: 1102732	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-15 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability, to include bilateral amputations.


REPRESENTATION

Appellant represented by:	Richard Thompson, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel

INTRODUCTION

The Veteran served in the Army National Guard from August 20, 
1985 to December 5, 1985. This includes a period of active duty 
for training from November 15, 1985 to December 5, 1985.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in May 2006 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. The rating decision denied the Veteran's claim for 
entitlement to service connection for bilateral foot condition 
with prior amputations. 


FINDING OF FACT

The preponderance of the evidence is against a finding that a 
current foot disability was incurred in service or is due to in-
service aggravation of congenital Charcot-Marie-Tooth disease. 


CONCLUSION OF LAW

A bilateral foot disability, to include bilateral amputations, 
was not incurred or aggravated in active service. 38 U.S.C.A. 
§§ 101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.9 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply. This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.") and 
the Court of Appeals for Veterans Claims (as noted by citations 
to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration. Its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) 
(implementing the cited statute); see also Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990) (holding that the Board's statement of 
reasons and bases for its findings and conclusions on all 
material facts and law presented on the record must be sufficient 
to enable the claimant to understand the precise basis for the 
Board's decision, as well as to facilitate review of the decision 
by courts of competent appellate jurisdiction, and that the Board 
must also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). VA also 
has a duty to assist the Veteran in obtaining evidence necessary 
to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2010).

VA has complied with its duty to notify the Veteran. The Veteran 
filed his claim in April 2003. Prior to adjudicating this claim 
in May 2006, VA sent the Veteran a VCAA notice letter in March 
2006, informing the Veteran what evidence he could submit to 
substantiate his claim, what evidence VA was responsible for 
gathering, what the evidence must show, and how VA determines a 
disability rating and effective date for a claim. 

VA has also complied with its duty to assist the Veteran in 
gathering evidence to substantiate his claim. All available 
service and personnel records and authorized private medical 
records are associated with the claims file. The Veteran attended 
a VA compensation and pension examination in July 2010 that is 
adequate for adjudication purposes. The VA physician examined the 
claims file and the Veteran, reported an accurate medical 
history, and opined as to the etiology of the Veteran's bilateral 
foot disability. The physician provided a medical rationale for 
his opinion that the Veteran's Charcot-Marie-Tooth disease was 
not aggravated beyond normal progression or permanently worsened 
in service.

The Veteran's representative inquired about records for treatment 
for blisters and ulcers from Moncrief Army Hospital that the 
Veteran claimed occurred in service. In August and October 2007, 
VA requested these records; in December 2007, VA received a reply 
that the facility was unable to locate any. The duty to assist 
does not require further attempts to obtain the same records. VA 
sent notice in August 2008 of these facts to a senator who 
inquired on the Veteran's behalf. Medical treatment records from 
Moncrief Army Hospital for foot pain during active service were 
previously associated with the claims folder.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim. See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002). 

Service Connection

The Board finds that it must deny the Veteran's claim for 
entitlement to service connection for bilateral foot disability, 
to include bilateral amputations, because the preponderance of 
the evidence is against the claim. See 38 C.F.R. §§  3.303, 
3.304, 3.4.

Under 38 U.S.C.A. § 101(24) (West 2002), "active military, naval, 
or air service includes active duty, any period of active duty 
service for training [ACDUTRA] during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training [INACDUTRA] from an injury incurred or aggravated in 
line of duty during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty."

ACDUTRA means full-time training duty, where the service member 
is available for duty around-the-clock performed by the reserve 
components. 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) 
(2010). Annual two-week training is an example of ACDUTRA. 
Inactive duty training (INACDUTRA) is training duty, other than 
full time, performed by the reserve components. 38 U.S.C.A. § 
101(23); 38 C.F.R. §3.6(d). Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing ACDUTRA or for injury incurred in or 
aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 
106, 1131 (West 2002). Additionally, a Veteran who served fewer 
than 90 days during a period of war is not entitled to 
presumptive service connection for certain chronic conditions. 
38 C.F.R. § 3.307 (2010). 

Service records establish that the Veteran served in the South 
Carolina Army National Guard from August to December 1985. He had 
a period of ACDUTRA from November 15, 1985 to December 5, 1985.

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Generally, in order for a veteran to prevail on the merits for a 
service-connection claim, the Board must find (1) medical 
evidence of current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency are not diseases or 
injuries within the meaning of applicable legislation. 38 C.F.R. 
§ 3.303(c) (2010). However, service connection for a congenital 
disability may be awarded if the disability is aggravated by 
superimposed pathology during active service. VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90). The record must indicate that any 
superimposed pathology occurred in service. See Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995) (finding that if superimposed 
disease or injury occurs in service, service-connection may be 
warranted the resultant disability). 
 
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened. Jensen v. Brown, 4 Vet. App. 
304, 306-07 (1993). 

The Veteran is diagnosed with a congenital disease, Charcot-
Marie-Tooth disease, which affects his feet. A July 1992 private 
treatment report states that the Veteran has congenital Charcot-
Marie-Tooth disease, which preexisted military service. The 
private physician diagnosed recurrent dislocation of the right 
kneecap and weakness of the foot due to the disease. Charcot-
Marie Tooth disease is defined as: "a group of hereditary 
conditions characterized by chronic motor and sensory 
polyneuropathy . . . characterized by progressive symmetric 
distal muscle weakness and atrophy starting in the feet and legs, 
gait disturbance, and absent stretch reflexes." DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 537 (31st ed. 2007).

In reviewing the record, the Board must determine the value of 
all evidence submitted, including lay and medical 
evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006). The evaluation of evidence generally involves a three-step 
inquiry. First, the Board must determine whether the evidence 
comes from a "competent" source. Second, the Board must 
determine if the evidence is credible, or worthy of belief. Barr 
v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible). Third, the Board must 
weigh the probative value of the proffered evidence in light of 
the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159. Lay 
evidence may be competent and sufficient to establish a diagnosis 
of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., the condition is simple, for example, a 
broken leg);

(2) a layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding 
that a medical opinion was not required to prove a nexus between 
a service-connected mental disorder and a drowning that resulted 
in a Veteran's death, when the Veteran's widow claimed the 
Veteran committed suicide due to the service-connected mental 
disorder). 

In ascertaining the competency of lay evidence, the courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997). In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation." See, e.g., Barr v. Nicholson, 21 Vet. App. at 303 
(concerning varicose veins); see also Jandreau, 492 F.3d at 1372 
(a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 
(2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat 
feet). Laypersons have also been found to not be competent to 
provide evidence in more complex medical situations. See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning 
rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1) (2010). 

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value. In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

The preponderance of the evidence is against a finding that 
current foot disabilities were directly incurred in military 
service. See 38 C.F.R. § 3.304. At an August 1985 enlistment 
examination, the Veteran reported foot trouble, and the examiner 
noted a toe surgery in 1984, which the record indicates was 
related to the Veteran's Charcot-Marie-Tooth disease. The record 
reflects a recommendation for medical discharge from Moncrief 
Army Hospital in November 1985 for painful arches and sharp pain 
while ambulating. There is no medical evidence to indicate that 
the Veteran's more recent history of foot infections and 
amputations is directly related to painful arches and sharp pains 
documented in service. Neither is there continuity and chronicity 
of these symptoms. Although the record shows that the Veteran 
reported foot pain at a November 1992 disability determination 
examination, subsequent treatment was for ulcerations, 
cellulitis, and osteomyelitis of the feet, not painful arches or 
sharp pain while ambulating. There is no medical evidence of foot 
pain after separation and before November 1992. VA laws also do 
not regard pain, alone, as a disability eligible for service 
connection. Sanchez- Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding "that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted"). 

In his statements and his hearing testimony, the Veteran also 
contends that he experienced ulcers and blisters in service and 
was treated at Moncrief Army Hospital for these. However, there 
is no record to corroborate these claims. As a layperson, the 
Veteran is competent to report observations of these readily 
observable symptoms. See Barr, 21 Vet. App. at 303. However, in 
determining the credibility of the Veteran's assertions, the 
Board notes that the Veteran is diagnosed with a psychiatric 
disability, which caused several medical providers to note he was 
a poor historian (February 1999 psychiatric report, November 2001 
X-ray report on which it was noted that the Veteran could not 
remember approximate dates of prior amputations). Other 
psychiatric records have noted that the Veteran has been 
delusional, including delusional about his benefits. 
Additionally, the Veteran has stated he was treated at Moncrief 
Army Hospital and medically discharged for these ulcers and 
blisters, when a November 1985 Moncrief Army Hospital record 
shows treatment and recommendation for medical discharge based on 
painful arches and other foot pain, not blisters and ulcers. VA 
has asked Moncrief Army Hospital to locate additional records, 
including any treatment for blisters or ulcers, and none were 
located. July 1992 private records show treatment for foot pain, 
but do not note any ulcerations. With these factors in mind, the 
Board finds that the Veteran's contentions regarding ulcers that 
began in service and have existed continuously since discharge 
are not credible. As such, the preponderance of the evidence is 
against a claim for direct service connection, and it must be 
denied. See Alemany, 9 Vet. App. at 519. In reaching this 
determination regarding credibility, the Board stresses that it 
does not question the Veteran's honesty, but rather finds that 
his psychiatric disability and the passage of time have affected 
the accuracy of his memory.

Because the record shows the Veteran has a congenital foot 
condition, he is not entitled to service connection based on 
aggravation of a preexisting disease or injury. See 38 C.F.R. 
§§ 3.303(c), 4.9. However, service connection may be granted if 
the record shows that the congenital condition was aggravated by 
superimposed pathology during active service. See VAOPGCPREC 82-
90 (O.G.C. Prec. 82-90). Upon review of the evidence, the Board 
finds that the preponderance of the evidence is against a finding 
that congenital Charcot-Marie-Tooth disease was aggravated by 
superimposed pathology during active service; accordingly, the 
claim must be denied. See Alemany, 9 Vet. App. at 519.

The Veteran contends that the military boots he wore in service 
caused blisters and ulcers on his feet, due to deformities from 
congenital Charcot-Marie-Tooth disease, leading to his more 
recent complications. As noted above, service treatment records 
are negative for any in-service blisters and ulcers. Records show 
foot pain in service, though there is no evidence as to whether 
this pain was related to military boots. A November 1985 
treatment record from Moncrief Army Hospital explicitly states 
that the Veteran's foot pain in service was not aggravated by 
service. The medical evidence of record indicates that blisters 
and ulcers developed after service and progressed, eventually 
requiring multiple amputations. 

Private medical records dated July 1992 state that the Veteran 
has congenital Marie Charcot syndrome. These records show 
treatment for foot pain. However, complaints regarding 
ulcerations were not recorded, and ulcerations were not noted in 
the examination report.

Blisters or ulcers were first noted in June 2000, when the 
Veteran presented with a one-year history of an ulcer that had 
recently become infected. The Veteran reported that, one year 
ago, he walked 30 miles, causing the ulcer. He added that since 
that time he had been unable to heal his wound. A private 
physician identified deformities and an infection in the first 
right toe. Amputation was performed, and ostemyelitis was 
confirmed upon biopsy. A March 2006 statement from the doctor who 
performed the amputation, Dr. Frassinelli, indicates that the 
Veteran was seen in July 2000 with multiple pressure ulcerations 
bilaterally. Dr. Frassinelli said the Veteran's Charcot-Marie-
Tooth disease was a complicating factor and that the condition 
was chronic from at least 2000 to 2006.
 
In August 2000, records from a private physician indicate that 
the Veteran recently underwent a toe amputation and did not 
return for scheduled follow-up. The doctor noted that the Veteran 
was not keeping the wound as clean as he could. The Veteran was 
treated with intravenous antibiotics for cellulitis. Later in the 
month, a new ulcer developed on the right foot and bilateral 
osteomyelitis was noted. 

A June 2001 private medical report indicates an ulcer on the base 
of the left great toe for approximately one year. Osteomyelitis 
was found. A July 2001 X-ray report by a private physician 
indicates previous amputation of the distal and proximal phalanx 
of the right great toe. Amputation for part of the right foot was 
discussed in August 2001, but the record does not reflect it was 
performed at that time. Examination resulted in diagnoses of 
cellulitis, fasciitis, and osteomyelitis of the postoperative 
foot. In September 2001, a private physician noted an open wound 
on the right foot but that the left foot looked normal and was 
healed. A November 2001 private bone scan was inconclusive due to 
the Veteran not being able to recall the dates of his 
amputations. 

In April 2002, the Veteran reulcerated the surface of his right 
first metatarsal head. In May 2002, Dr. Frassinelli found right 
first metatarsal osteomyelitis, with ulceration, resulting in 
excision of the right first metatarsal bone. In June and July 
2002, it was noted that this was healing. In September 2002, a 
small ulceration was noted, and in October 2002, the Veteran was 
noted to have "unfortunately reulcerated his right foot." The 
Veteran's physician noted that the Veteran had not taken steps to 
purchase orthopedic shoes he had recommended two years 
previously. The ulcer grew larger in November 2002, and the 
Veteran continued to refuse to purchase orthopedic shoes.

A persistent foot ulcer and osteomyelitis were identified in 
March 2003 by Dr. Frassinelli. An April 2003 private X-ray report 
was taken after the Veteran reported inflammation. Osteomyelitis, 
moderate deformities, and possible erosion of the joint were 
noted. The left first toe, right first toe, and the right second 
toe were amputated. Left toe infections were treated in September 
2003, and the left second toe was amputated. 

In June 2003, the Veteran spent four days in the hospital for a 
chronic right foot wound secondary to osteomyelitis, which was 
non-healing. The Veteran received a skin graft for the wound. 
However, the record indicates that, "unfortunately, the next 
morning, the patient removed his dressing and showered on his 
uncovered skin graft. Despite being told that he was to be 
complete bedrest, the patient disregarded these instructions."  

In November 2004, the Veteran was treated for a right foot 
infection with osteomyelitis, and a right transmetatarsal 
amputation was performed. In September 2005, gangrenous necrosis 
of the foot was identified, resulting in amputation below the 
knee. A left foot ulcer was treated in May 2007, and the left 
first and third toes were amputated. 

In February 2009, a private physician examined the Veteran in 
order to evaluate the etiology of the Veteran's current foot 
disabilities. The physician relied on the Veteran's reported 
history, including that the Veteran spent more than three months 
in active service and that the Veteran first developed blisters 
and ulcers in military service, for which he claimed he was 
medically discharged. Based on this history, the physician 
determined that the Veteran's condition of ulcers, blisters, and 
eventual osteomyelitis was as likely as not caused by the ill-
fitting boots in service, as well as prolonged standing and 
walking. The physician determined that "chronic ulceration 
[aggravated] his Charcot-Marie-Tooth" leading to the Veteran's 
eventual amputations. While the private physician is both 
competent and credible in making this opinion, it is not based on 
an accurate history as reflected by the claims file. Instead, it 
was based on a history provided by the Veteran of continuous 
ulcerations since service that the Board has determined is not 
credible. Therefore, it is less probative than evidence based on 
an accurate history. See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 299-300 (2008) (holding that the duty to assist does not 
require VA to advise a Veteran that a private physician may 
review his claims file).

In June 2010, the Veteran attended a VA compensation and pension 
examination, at which his claims file was reviewed and an 
accurate history recorded. The VA physician reviewed the private 
medical record associated with the claims file, including the 
February 2009 private physician's report. The VA physician 
determined no evidence supported a finding that Charcot-Marie-
Tooth was aggravated beyond normal progression or permanently 
worsened during active service and that it was less likely than 
not that the Veteran's foot condition was aggravated beyond 
normal progression by his military service. He found that the 
record showed a chronic, longstanding history of repetitive 
trauma, infections, osteomyelitis, and infections, with ongoing 
infection, for which the Veteran was referred for immediate 
medical treatment. The Veteran was diagnosed that day at a VA 
medical center with a "serious infection" that "could result 
in the loss of your remaining lower extremity." He was advised 
of the risks associated with failure to complete treatment, but 
the Veteran still asked to be discharged against medical advice.

The VA physician who performed the June 2010 examination is both 
competent and credible. The Board finds that his opinions are 
supported by reference to the claims file and the Veteran's 
accurate history, which is consistent with a finding that 
Charcot-Marie-Tooth disease was not aggravated in service. 
Additionally, the VA physician's findings are consistent with the 
other private medical evidence of record, which shows no blisters 
or ulcers until 2000 and aggravation of blister and ulcers 
following failure to follow medical instructions. See Nieves-
Rodriguez, 22 Vet. App. at 299 (holding that the Board may not 
prefer a VA medical opinion over a private medical opinion solely 
because the VA examiner reviewed the claims file). 

	(CONTINUED ON NEXT PAGE)





Accordingly, the Board assigns substantial probative weight to 
the VA examiner's opinion, which indicates that congenital 
Charcot-Marie-Tooth was not aggravated by superimposed pathology 
in service. The Board finds that the preponderance of the 
evidence is against the claim; therefore it must be denied. See 
Alemany, 9 Vet. App. at 519.


ORDER

Entitlement to service connection for a bilateral foot 
disability, to include bilateral amputations, is denied.



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


